Citation Nr: 0118210	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-12 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to payment of authorized medical expenses 
incurred at St. Mary Regional Medical Center (St. Mary's) 
from February 28, 2000, to March 2, 2000. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 decision of the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Loma Linda, California, which denied payment for 
authorized medical expenses resulting from the veteran's 
hospitalization at St. Mary's from February 28, 2000, to 
March 2, 2000.

In a March 2001 statement, the veteran claimed he had 
diabetes as a result of Agent Orange exposure.  This 
statement is construed as a claim of service connection; as 
this claim has not been developed for appellate review it is 
referred to the RO for appropriate action.  

In a June 2001 informal hearing presentation, the veteran's 
representative raised the issue of secondary service 
connection for a heart disability.  It was argued that the 
veteran had a heart disability as a result of his service-
connected PTSD.  It is noted that this claim, too, has not 
been developed for appellate review; as such it is referred 
to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran has a permanent and total rating based on a 
service-connected disability.

2.  The veteran's spouse informed VA of the veteran's 
hospitalization at St. Mary's on February 28, 2000, which is 
the day he was admitted to the hospital.

3.  The veteran was hospitalized at St. Mary's from February 
28, 2000, to March 2, 2000. 

4.  In a March 2000 letter to St. Mary's, VA indicated that 
it would not be responsible for the veteran's medical 
expenses beyond midnight, March 2, 2000.

5.  The non-VA care was authorized.


CONCLUSION OF LAW

The requirements for payment of authorized medical expenses, 
incurred in connection with private hospitalization from 
February 28, 2000, to March 2, 2000, have been met.  38 
U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 17.52, 17.54 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran is in receipt of a permanent and total rating 
based on his service-connected psychiatric disability. 

On February 28, 2000, the veteran was admitted to St. Mary's 
in Apple Valley, California.  Hospitalization records noted 
that he had been found lying on the floor of his home, 
complaining of chest pain.  The admitting diagnosis was 
unstable angina, chest pain.  During the course of his 
hospitalization, he was treated with beta blockers, Zestril, 
and a nitroglycerin patch.  A discharge summary reflects that 
the veteran was released from the hospital on March 2, 2000.  
The discharge diagnoses included chest pain due to angina, 
hypothyroidism, anxiety and depression, hypertension, and 
benign prostatic hypertrophy. 

A document entitled "NON-VA HOSPITALIZATION" indicates that 
VA received notification of the veteran's hospitalization at 
St. Mary's on February 28, 2000.  A handwritten notation on 
this document reflects that VA would probably not pay for the 
veteran's medical expenses after midnight, March 1, 2000, if 
the veteran's medical records were not obtained.  

In a VA Report of Contact, dated on March 2, 2000, it was 
indicated that the hospital staff at St. Mary's had "stone-
walled the VA transfer coordinator and the fees services 
office regarding the status of the veteran despite repeated 
contact."  It was recommended that VA fee services notify 
St. Mary's that as of midnight, February 28, 2000, VA would 
no longer be responsible for (i.e. authorize payment for) the 
veteran's medical care.  

In a March 2000 letter to St. Mary's, the VA fee services 
coordinator indicated that VA had repeatedly requested 
clinical documentation in order to expedite the veteran's 
transfer from St. Mary's to VA for continued care.  Without 
clinical documentation, VA physicians could not make a 
determination regarding the veteran's capability for 
transfer.  St. Mary's was informed that effective midnight, 
March 2, 2000, VA would no longer be financially responsible 
for the veteran's care.

In a May 2000 document, a VA registered nurse, noted that the 
veteran was stable and could have been transferred to the 
Loma Linda VAMC from St. Mary's emergency room as of February 
28, 2000.

In a June 2000 statement, Ezzat A. Nashed, M.D., indicated 
that the veteran had been admitted to St. Mary's on February 
28, 2000, to March 2, 2000, for treatment of chest pain.  It 
was noted he was transported to the hospital by ambulance for 
his critical condition. 

In a June 2000 statement to VA, the veteran indicated he had 
submitted his bill several times, and such had not been paid.  
He indicated that he did not want the bill to go to 
collection.

In a June 2000 statement of the case, VA indicated that it 
had received a telephone call from the veteran's wife on 
February 28, 2000, who indicated that the veteran had been 
seen in the emergency room of St. Mary's and had been 
subsequently admitted.  Later that day, VA discussed the 
veteran's case with a "UR nurse" at St. Mary's, and 
reportedly indicated it would not be responsible for the 
veteran's care, after midnight on March 1, 2000, if his 
medical records were not sent to the Loma Linda VAMC.  On 
March 2, 2000, the veteran was discharged from St. Mary's.  
Later that day, VA sent St. Mary's a letter which indicated 
that as of midnight, on March 2, 2000, VA would not authorize 
payment for the veteran's care.

In a June 2000 statement, the veteran indicated that a VA 
employee had given him permission to receive treatment at St. 
Mary's from February 28, 2000, to March 2, 2000.  He 
indicated that notification to VA had been given with a 24 
hour period. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of the June 2000 decision, which denied the 
claim for payment of authorized medical expenses.  The June 
2000 decision as well as the statement of the case informed 
the veteran what was needed to substantiate his claim.  VA 
has met its duty to inform the veteran.  The Board concludes 
the discussions in the rating decision, statement of the 
case, and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  VA has properly requested all relevant 
hospitalization records.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  While VA 
has a duty to assist the veteran in the development of his 
claim, that duty is not "a one-way street."  If a claimant 
wishes help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  In sum, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted. 

Even though MAS did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  
Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the appellant, the Board finds that the veteran has 
not been prejudiced by the Board's consideration of the 
merits of his claim, as set forth below.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  

Finally, it is noted that the veteran possesses private 
health insurance and received non-VA care prior to May 29, 
2000; as such, the Board may proceed with an adjudication of 
his claim.  See VBA Fast Letter 01-47 (May 29, 2001) (which 
states that VA cannot process and pay claims in cases in 
which non-VA care was received after May 29, 2000, and for 
which the enrolled veteran has no other source of health care 
insurance.) 

The law and regulations state that prior authorization is 
required for private hospitalization at VA expense.  
Specifically, 38 C.F.R. § 17.54 states that in emergency 
cases, prior authorization will include telephone calls to VA 
within 72 hours of the veteran's admission.  38 C.F.R. 
§ 17.54.

When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic in accessibility or are not 
capable of furnishing care or services required, VA may 
provide for individual authorizations.  Private care will 
only be authorized when the treatment was for an adjudicated 
service-connected disability; a disability for which a 
veteran was discharged or released from active military, 
naval, or air service; a disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability; a disability associated with and held to be 
aggravating an adjudicated service-connected disability; or 
for any disability of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and when 
there is a need for hospital care or medical services for any 
of the reasons enumerated in § 1748(j).  38 C.F.R. § 17.52. 

In the instant case, a review of the claims file reveals that 
the veteran is permanently and totally disabled as a result 
of his service-connected psychiatric disorder.  He was 
admitted to St. Mary's on February 28, 2000, for treatment of 
non-service-connected heart problems, namely chest pain.  
Records on file show that the veteran's spouse properly 
informed VA of the veteran's hospitalization on February 28, 
2000, the first day of his hospital admission.  38 C.F.R. 
§ 17.54.  There is no evidence that VA responded by demanding 
the veteran's immediate transfer to a VA facility.  To the 
contrary, the evidence suggests that authorization was given 
following his initial admission to St. Mary's (38 C.F.R. 
§ 17.52), and a dialogue was established with personnel at 
St. Mary's regarding when it was appropriate to transfer the 
veteran to a VA facility. 

Following the veteran's hospital admission, VA had difficulty 
obtaining his medical records from St. Mary's; these records 
were needed by VA in order to facilitate a determination as 
to whether he was stable enough for transfer to a VA 
facility.  Internal VA documents specifically reflect the 
opinion that St. Mary's was "stonewalling" VA by refusing 
to provide the veteran's clinical records.  Because of this 
apparent refusal, a March 2, 2000, VA Report of Contact, and 
a May 2000 document signed by a VA registered nurse reflects 
that VA did not want to authorize payment of medical expenses 
incurred at St. Mary's beyond February 28, 2000.  However, 
other documents on file, including one entitled "Non-VA 
Hospitalization," reflects that VA did not want to pay for 
the veteran's care beyond midnight, March 1, 2000.  

Despite the differing opinions of VA personnel, as described 
above, the letter that VA finally sent to St. Mary's, on 
March 2, 2000, is dispositive of the matter of what medical 
expenses were authorized by VA.  Specifically, a March 2, 
2000 letter from VA to St. Mary's reflects that VA was 
prepared to authorize (i.e. take financial responsibility 
for) payment for the veteran's medical expenses incurred at 
St. Mary's until midnight March 2, 2000.  

It is noted that the veteran was discharged from St. Mary's 
prior to midnight, on March 2, 2000.  Since VA authorized 
payment of medical expenses from the date of his admission to 
St. Mary's, from February 28, 2000, to midnight March 2, 
2000, VA is responsible for payment of expenses incurred 
during the course of the veteran's entire hospital stay.  
38 C.F.R. §§ 17.52, 17.54.

Stated differently, there is every indication that VA 
authorized treatment at a non-VA facility.  The decision to 
revoke the authorization on a different basis is not 
supported.


ORDER

Payment of authorized medical expenses from February 28, 
2000, to March 2, 2000, is granted. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



